Title: To George Washington from Richard Peters, 17 May 1793
From: Peters, Richard
To: Washington, George



Dear Sir
Philada Friday 17th May [1793]

I was from Hence when your Letter enclosing Mr Young’s Queries & Observations arrived or I should have acknowledged the Honour of recieving it. I will with Pleasure take an Opportunity

of complying with your Request. I do not wonder that Mr Young is embarrassed in his Endeavors to account for the actual State of Things in the agricultural Branch in this Country. The Results are I believe pretty generally the same, of all the Enquiries I have made, throughout America, where the Stile of farming is similar. More Knowledge—more Labourers—more Capital, kept in Cash & not in Land; & more Time devoted to Preparations for Crops under better Systems may do Wonders—but at present no European Calculator will succeed in applying his Theories or Experience to this Country—Yet our Farmers—I mean those who are merely so—get rich, live well & farm ill—It seems paradoxical but so it is—An honest hearted Friend who got rich during the War, when every body wondered at it, told me that his Success was owing to his never troubling his Head about Calculations, but going on with his Bussiness while other People were casting Figures—I know not how well or ill this will apply to Farmers, but I know that it is not those who are capable of Calculation that get the most by agricultural Operations—Experto crede Roberto—I am Sir with sincere Respect & Esteem your very hble Servt

Richard Peters

